DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 11-12 is acknowledged. The election has been made without traverse. 
Claims 1-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Claim 11 requires the act of using the composition described in claim 1 as a water soluble support resin during FDM 3D printing.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth (US 20180111337 A11) and further in view of Okomoto (US 4365041 A).
	In reference to claim 11, Demuth discloses a method for manufacturing a three-dimensional object with fused deposition modeling system having a step of obtaining a precursor of a three-dimensional object containing the three-dimensional object and a support material and a support material removing step of making the precursor of the three-dimensional object contact neutral water to remove the support material, wherein
a material of the support material contains a polyamide resin (“method for printing a three-dimensional part with an additive manufacturing system, the method comprising: … water soluble polyamide“ [Claim 25]) 
Demuth does not disclose the specific composition of the water soluble polyamide.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble polyamide, Okamoto teaches how to form “water-soluble polyamide” (Abstract) wherein the polyamide resin has a hydrophilic monomer unit A having a hydrophilic group, a hydrophobic dicarboxylic acid monomer unit B, and a hydrophobic diamine monomer unit C, and

The combination would be achievable by integrating Okamoto’s water soluble polyamide resin in to the method. There is no apparent reason why the resin would not work. Rather, since Demuth requires a water soluble polyamide, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polyamide resin has a hydrophilic monomer unit A having a hydrophilic group, a hydrophobic dicarboxylic acid monomer unit B, and a hydrophobic diamine monomer unit C, and
a ratio of an amount of the hydrophilic monomer unit A to a total amount of monomer units in the polyamide resin is 2.5 mol% or more and less than 13.5 mol%.
A person having ordinary skill in the art would have been specifically motivated to integrate Okamoto’s water soluble polyamide resin in to the method in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; 
	In reference to claim 12, the combination discloses the method as in claim 11.
	Demuth further discloses a support material removing step of soaking the precursor of the three- dimensional object in neutral water and dissolving the support material to remove the support material (“support material is water soluble or dispersable, allowing the support structure to be at least partially and typically completely removed from the printed item. The water can be tap water” [P0026]).
	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 20120231225 A) and further in view of Okomoto (US 4365041 A) as evidenced by Colvin (US 5523351 A).
	In reference to claim 11, Mikulak discloses a method for manufacturing a three-dimensional object with fused deposition modeling system having a step of obtaining a precursor of a three-dimensional object containing the three-dimensional object and a support material and a support material removing step of making the precursor of the three-dimensional object contact neutral water to remove the support material, wherein
a material of the support material is water soluble (“the three-dimensional object is a support structure for a three-dimensional model, and wherein the second thermoplastic material is at least partially soluble in an aqueous solution “ [Claim 12]) 
Demuth does not disclose the specific composition of the water soluble resin, but teaches that the printing resin can include polyamide (P0059).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble polyamides, Okamoto teaches how to form “water-
a ratio of an amount of the hydrophilic monomer unit A to a total amount of monomer units in the polyamide resin is 2.5 mol% or more and less than 13.5 mol% (“A mixture of 845 parts of ε-caprolactam, 590 parts of hexamethylenediammonium adipate, 218 parts of dimethyl 5-potassium sulfoisophthalate, 132 parts of a 65 % aqueous solution of hexamethylenediamine” [Example 12 at Col12]. This results in dimethyl 5-potassium sulfoisophthalate being at 6.5mol%. See appendix for calculations).
The combination would be achievable by integrating Okamoto’s water soluble polyamide resin in to the method. There is no apparent reason why the resin would not work. Rather, since Mikulak requires a water soluble resin, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polyamide resin has a hydrophilic monomer unit A having a hydrophilic group, a hydrophobic dicarboxylic acid monomer unit B, and a hydrophobic diamine monomer unit C, and
a ratio of an amount of the hydrophilic monomer unit A to a total amount of monomer units in the polyamide resin is 2.5 mol% or more and less than 13.5 mol%.
A person having ordinary skill in the art would have been specifically motivated to integrate Okamoto’s water soluble polyamide resin in to the method in order to combine prior art elements according to known methods to yield predictable results; achieve the 
Furthermore, it would have been especially obvious to use a polyamide water soluble resin as the water soluble resin when using a non-water-soluble polyamide as the building material as taught by Mikulak in order to ensure that the support material and the build material were compatible (e.g., adhere during the building process). As evidenced by Colvin (“most blends of polymers are grossly incompatible; that is…the polymers do not want to finely disperse and adhere to each other.” [C1L19-24) the person having ordinary skill in the art would have been aware of this; and the combination is further rendered obvious by this additional rationale.
	In reference to claim 12, the combination discloses the method as in claim 11.
	Mikulak further discloses a support material removing step of soaking the precursor of the three- dimensional object in neutral water and dissolving the support material to remove the support material (Claim 19).
Appendix

EXCEL Calculations

B
C
D
E
F
3

Parts (g)
MW (g/mol)
mol
mol%
4
caprolactam
845
113
7.47788
66.7314
5
hexamethylenediammonium adipate
590
262
2.25191
20.0957
6
dimethyl 5-potassium sulfoisophthalate
218
296
0.73649
6.57229
7
hexamethylenediamine
85.8
116
0.73966
6.60057
8
Total


11.2059



EXCEL Calculations - Formulas

B
C
D
E
F
3
0
Parts (g)
MW (g/mol)
mol
mol%
4
caprolactam
845
113
=C4/D4
=E4/E$8*100
5
hexamethylenediammonium adipate
590
262
=C5/D5
=E5/E$8*100
6
dimethyl 5-potassium sulfoisophthalate
218
296
=C6/D6
=E6/E$8*100
7
hexamethylenediamine
=132*0.65
116
=C7/D7
=E7/E$8*100
8
Total
0
0
=SUM(E4:E7)
0


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 10/2016 priority date